                                                                             1   MICHAEL A. FREIMANN, ESQ. (admitted Pro Hac Vice)
                                                                                 MARTINE T. WELLS, ESQ. (admitted Pro Hac Vice)
                                                                             2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                 410 17th Street, Suite 2200
                                                                             3   Denver, CO 80202
                                                                                 Telephone: 303.223.1100
                                                                             4   Facsimile: 303.223.1111
                                                                                 mfreimann@bhfs.com
                                                                             5   mwells@bhfs.com

                                                                             6   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                             7   100 North City Parkway, Suite 1600
                                                                                 Las Vegas, NV 89106-4614
                                                                             8
                                                                                 Telephone: 702.382.2101
                                                                             9   Facsimile: 702.382.8135
                                                                                 tchance@bhfs.com
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                                                              UNITED STATES DISTRICT COURT
                                                                            11
                                                                                                                    DISTRICT OF NEVADA
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12
                                                                                 SHAWN JAFFEE and DEREK KRITZ,                   CASE NO.: 2:19-cv-00644-APG-NJK
                                                 702.382.2101




                                                                            13   individually and on behalf of all others
                                                                                 similarly situated,
                                                                            14
                                                                                                Plaintiffs,                      STIPULATION AND ORDER FOR
                                                                            15                                                   EXTENSION OF TIME FOR PLAINTIFFS
                                                                                 v.                                              TO FILE RESPONSE TO MOTION TO
                                                                            16                                                   DISMISS
                                                                                 WYNN LAS VEGAS, LLC a Nevada
                                                                            17   domestic limited-liability company,             (FIRST REQUEST)
                                                                                 EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                                            18   and ROE CORPORATIONS 11-20,
                                                                                 inclusive,
                                                                            19

                                                                            20                      Defendant.

                                                                            21            Plaintiff SHAWN JAFFEE and DEREK KRITZ (“Plaintiffs”), by and through their

                                                                            22   counsel of record, Gabroy Law Offices and Theodora Oringher PC, and Defendant WYNN LAS

                                                                            23   VEGAS, LLC (“Defendant”), by and through its counsel of record, Brownstein Hyatt Farber

                                                                            24   Schreck, LLP, hereby stipulate and agree pursuant to Local Rule IA 6-1 to extend the deadline for

                                                                            25   Plaintiffs to file their response to Defendant’s Motion to Dismiss (ECF No. 21) and state as

                                                                            26   follows:

                                                                            27   ...

                                                                            28   ...
                                                                                                                                1
                                                                                 19313677.1
                                                                             1            1.     On May 22, 2019, Defendant filed its Motion to Dismiss (the “Motion”) (ECF No.

                                                                             2   21).

                                                                             3            2.     Plaintiffs’ response to the Motion is currently due on June 5, 2019.

                                                                             4            3.     Plaintiffs have requested 14 additional days to respond to the Motion and

                                                                             5   Defendant has agreed to grant such additional time.

                                                                             6            4.     Good cause exists to grant this extension, as trial counsel for Plaintiffs is currently

                                                                             7   engaged in trial efforts out-of-state and furthermore the Motion raises complex, potentially

                                                                             8   dispositive issues of law.

                                                                             9            5.     This stipulation is brought in good faith by both parties and not for purposes of

                                                                            10   delay. This extension will not result in undue delay in in the administration of this case.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11            6.     No extension of time or continuance has previously been requested by Plaintiffs
                                       100 North City Parkway, Suite 1600
                                           Las Vegas, NV 89106-4614




                                                                            12   with respect to the Motion.
                                                 702.382.2101




                                                                            13            IT IS THEREFORE STIPULATED by and among the parties that the deadline for

                                                                            14   Plaintiffs to file a response to the Motion is extended up to and including June 19, 2019.

                                                                            15            Respectfully submitted this 31st day of May, 2019.

                                                                            16

                                                                            17   /s/Kaine M. Messer                                   /s/Travis F. Chance
                                                                                 CHRISTIAN J. GABROY, ESQ.                           MICHAEL A. FREIMANN, ESQ.
                                                                            18   KAINE M. MESSER, ESQ.                               (admitted Pro Hac Vice)
                                                                                                                                     MARTINE T. WELLS, ESQ.
                                                                            19   JON R. MOWER, ESQ.                                  (admitted Pro Hac Vice)
                                                                                 THEODORA ORINGHER PC                                TRAVIS F. CHANCE, ESQ.
                                                                            20
                                                                                 Attorneys for Plaintiffs                              Attorneys for Defendant Wynn Las Vegas, LLC
                                                                            21

                                                                            22

                                                                            23                                                   IT IS SO ORDERED.

                                                                            24                                                   ____________________________________
                                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                            25

                                                                            26                                                   Dated:________________________________
                                                                                                                                 Dated  June 3, 2019.

                                                                            27
                                                                            28
                                                                                                                                   2
                                                                                 19313677.1
